DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "25", “26” and "27" have both been used to designate the wall portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first portion and the second portion, as claimed in claim 25, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10 and 18-24 are objected to because of the following informalities:  In claim 10 line 3, the phrase “which accommodating” should read --which accommodates--.  In claim 18 lines 12-13, the phrase ‘the surface of the bottom wall and facing a hollow space” should read --the surface of the bottom wall facing a hollow space--.  Claims 19-24 include all the limitations of claim 18 and are objected to for the same reasons.  In claim 25 line 20, the phrase “in respective” should read --in a respective--.  Claim 26 includes all the limitations of claim 25 and is rejected for the same reasons.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amemori (2021/0111521).
With regard to claim 25, Amemori teaches: “A connector 20 configured to be connected to a mating connector 10 including a plurality of mating terminals (11 and 12a-12f), the connector 20 comprising: a plurality of terminals (31 and 32a-32f) each configured to be electrically connected to respective one of the plurality of mating terminals while the connector 20 is connected to the mating connector 10; a housing (housing of 20 in figure 1A) holding the plurality of terminals; and an inner shield 23, wherein: the connector 20 is configured to be connected to the mating connector 10 by moving toward the mating connector 10 in a first direction Z relatively with respect to the mating connector 10, the plurality of terminals include two terminals arranged on both sides of the inner shield 23 in a second direction X perpendicular to the first direction Z, the housing includes: a bottom wall (top wall of 20 in figure 1C) having a surface (top surface of 20 in figure 1C) directed in the first direction Z; and a wall portion (wall to the right of 33 in figure 1C) protruding in the first direction Z from the surface of the bottom wall, the inner shield 23 includes: a base (top of 23 in figure 7A) extending in a third direction Y perpendicular to the first direction Z and the second direction X; and an extension (bottom part of 23 in figure 7A) protruding in the first direction Z from the base, the extension being held by the wall portion of the housing, 8Application No.: 17/134,666the base of the inner shield 23 is located between portions of the bottom wall, each of the portions of the bottom wall being located in respective one of the second direction X and a direction opposite to the second direction X from the base, the base of the inner shield 23 includes a first portion (bottom of the base in figure 3B) connected to the extension, and a second portion (top of 23 in figure 3B) connected to the first portion of the base, and the second portion of the base is exposed from the surface of the bottom wall”.

With regard to claim 26, Amemori teaches: “The connector of claim 25”, as shown above.
Amemori also teaches, as shown in figures 1A-7B: “wherein: the wall portion of the housing includes: a first wall portion (left wall portion next to 33 in figure 1C) extending in the second direction X, one terminal 31 of the plurality of terminals being disposed on the first wall portion; and a second wall portion (left wall portion next to 33 in figure 1C) extending in the second direction X, another terminal 32a of the plurality of terminals being disposed on the second wall portion, and the extension is disposed between the first wall portion and the second wall portion”.
Allowable Subject Matter
Claims 1, 3-7, 11-12, and 14-17 are allowed.
Claim 18 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “a first extension, a second extension and a third extension, which protrude in the first direction from the base to the hollow space, and the wall portion of the housing includes: a shield holder holding the first extensions a first accommodation portion accommodating the second extension therein; and a second accommodation portion accommodating the third extension therein”, when combined with the rest of the limitations of claim 1.  Claim 1 is therefore allowable.

With regard to claim 18, Amemori teaches, as shown in figures 1A-7B: “A connector 20 configured to be connected to a mating connector 10 including a plurality of mating terminals (11 and 12a-12f), the connector 20 comprising: a plurality of terminals (31 and 32a-32f) each configured to be electrically connected to respective one of the plurality of mating terminals while the connector 20 is connected to the mating connector 10; a housing (housing of 20 in figure 1A) holding the plurality of terminals; and an inner shield 23 held by the housing, wherein: the connector 20 is configured to be connected to the mating connector 10 by moving toward the mating connector 10 in a first direction Z relatively with respect to the mating connector 10, the plurality of terminals include two terminals arranged on both sides of the inner shield 23 in a second direction X perpendicular to the first direction Z, the housing includes: a bottom wall (top wall of 20 in figure 1C) having a surface (top surface of the bottom wall in figure 1C) directed in the first direction Z, the surface of the bottom wall and facing a hollow space (where 33 is located in figure 1C); a peripheral wall (walls on either side of 33 in figure 1C) protruding in the first direction Z from the surface of the bottom wall and surrounding the hollow space;6Application No.: 17/134,666 a first wall portion (right wall portion on the right side of 33 in figure 1C) protruding in the first direction Z from the surface of the bottom wall disposed in the hollow space; and a second wall portion (left wall portion on the right side of 33 in figure 1C) protruding in the first direction Z from the surface of the bottom wall disposed in the hollow space, the inner shield 23 includes: a base (top of 23 in figure 7A) extending in a third direction Y perpendicular to the first direction Z and the second direction X; a first extension (bottom part of 23 in figure 7A) protruding in the first direction Z from the base”.  
Amemori does not teach: “and a second extension protruding in the first direction from the base, one terminal and another terminal of the plurality of terminals are disposed on the first wall portion and the second wall portion, respectively, the first wall portion includes a first accommodation portion opening through a first side surface of the first wall portion, the first side surface of the first wall portion being directed in the third direction, the first accommodation portion accommodating the first extension therein, and the second first wall portion includes a second accommodation portion opening through a second side surface of the second wall portion, the second side surface of the second wall portion being directed in a direction opposite to the third direction, the second accommodation portion accommodating the second extension therein”.  The prior art of record does not anticipate or render obvious all the limitations of claim 18.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831